Exhibit 10.1

FOURTH AMENDED AND RESTATED TRADEMARK LICENSE AGREEMENT

THIS FOURTH AMENDED AND RESTATED TRADEMARK LICENSE AGREEMENT (this “Agreement”)
made as of July 27, 2011 (the “Effective Date”), shall amend, replace and
restate in its entirety the Third Amended and Restated Trademark License
Agreement made November 12, 2002 as amended, by and between Nextel
Communications, Inc., a Delaware corporation, having a place of business at
12502 Sunrise Valley Drive, Reston, Virginia 20196 (“Licensor”) and NII
Holdings, Inc. (f/k/a/ Nextel International, Inc.), a Delaware corporation,
having a place of business at 1875 Explorer Street, Suite 1000, Reston, Virginia
20190 (“Licensee”). Licensor and Licensee may be herein each referred to as a
“Party” and together as the “Parties”.

RECITALS

A. Licensor is the beneficial and title owner of the Marks (as defined below).

B. On September 30, 1997 the Parties entered into a trademark license agreement
(the Original Mark License Agreement) whereby Licensor granted Licensee the
right to use the Marks in accordance with the terms and conditions set forth
therein. The Parties amended and restated the Original Mark License Agreement in
its entirety on February 4, 2002 (the “Second Agreement”) and again on
November 12, 2002 (the “Prior Agreement”).

C. The Licensee has requested a license to use the Marks for certain activities,
goods and services that are beyond the scope of the Prior Agreement.

D. Concurrently with the execution of this Agreement the Parties are entering
into a Rebanding Agreement dated as of the date hereof, it being acknowledged
and agreed that the rights and obligations hereunder are conditioned upon the
execution by both Parties of the Rebanding Agreement concurrently with the
execution by both Parties of this Agreement; and

E. The Parties hereto desire to enter into this Agreement to modify the rights
and obligations of the Parties under the Prior Agreement as set forth herein and
with effect from the Effective Date (as defined above), and shall amend and
restate and replace the Prior Agreement in its entirety.

NOW, THEREFORE, in consideration of the mutual promises, conditions and
understandings contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, and intending to
be legally bound hereby, the parties hereto agree as follows:

 

1



--------------------------------------------------------------------------------

AGREEMENT

1.0 DEFINITIONS

“Authorized Sublicensee” means a Subsidiary and/or third party entity other than
a Subsidiary which has entered into a sublicense agreement with Licensee in
substantially the form as that shown in Exhibit D attached hereto (or in such
other terms and conditions as Licensor may approve in writing at its sole
discretion).

“Change of Control” means the occurrence of either of the following two events
with respect to Licensee or Authorized Sublicensee: (a) the acquisition of all
or substantially all of the assets of Licensee or any Authorized Sublicensee; or
(b) the acquisition of 50% or more of the aggregate ordinary voting power of the
total outstanding voting stock of Licensee or any Authorized Sublicensee.

“Confidential Information” means any information exchanged in connection with
this Agreement, the Second Agreement or the Prior Agreement concerning the other
party’s business, including without limitation tangible, intangible, visual,
electronic, written, or oral information, whether received directly or
indirectly from the other party. Confidential Information does not include
information that is: (i) rightfully known to the receiving party before
negotiations leading up to this Agreement, the Second Agreement or the Prior
Agreement; (ii) independently developed by the receiving party without relying
on the disclosing party’s Confidential Information; (iii) part of the public
domain or is lawfully obtained by the receiving party from a third party not
under an obligation of confidentiality; or (iv) free of confidentiality
restrictions by agreement of the disclosing party.

“Content Services” means providing access to Messaging Services; Value Added
Services; Information Services; graphics and wallpaper images music content;
Internet search engine services; advertising; calendar and contact applications,
including but not limited to applications that permit sharing of calendar and
contact information; games and social networking services.

“Customer Support Services” means support services, including information about
Wireless Devices and Wireless Services, technical support, customer care
services and billing assistance offered to current or prospective Wireless
Customers by the Licensee, Authorized Sublicensees or subcontractors of Licensee
or Authorized Sublicensees.

“Information Services” means services, and the content of services, provided by
any entity that involve solely the delivery of information, opinion or editorial
material, including information relating to domestic and international news,
movies, music, entertainment, television, radio, professional or participatory
sports, leisure activities and interests, and city-based listing services
covering local events, film, television, radio and local entertainment;
including location-based services related thereto, and whether transmitted in
real time or not.

“IRU Agreement” means the Spectrum Use and Build-out Agreement by and between
Licensor and Licensee dated on or about November 12, 2002 which is the Effective
Date of the Prior Agreement.

 

2



--------------------------------------------------------------------------------

“Licensed Activities” means the provision of Wireless Services, Wireless Devices
and Wireless Accessories; the marketing, advertising, sale and promotion of the
Wireless Services, Wireless Devices, Multi-Play Communications Services and
Wireless Accessories; the provision of Roaming Services to Wireless Customers;
the provision of Content Services and a Wireless Content Platform for Wireless
Customers; the provision of Multi-Play Communications Services and the provision
of Customer Support Services.

“Licensed Services” means Wireless Services, Content Services, Customer Support
Service, Multi-Play Communications Services and Roaming Services.

“Licensee Marks” means any trademarks and service marks owned by Licensee that
do not incorporate the Marks licensed to Licensee.

“Marks” means the trademark and service mark “NEXTEL” and any other trademarks,
service marks, trade names, slogans, domain names, trade dress and logos
(including all translations thereof), and the underlying copyrights, owned by
Licensor in the Territory, including but not limited to those Marks which are
listed in Exhibit A. For clarity, the term “owned” includes any trademarks that
have been applied for or registered by Licensor in the Territory whether or not
they are listed on Exhibit A. Exhibit A may be modified by the mutual written
agreement of the parties from time to time to include additional Licensor marks.

“Material Obligation” means any of: (a) Licensee’s obligations under Section 2.0
Acknowledgement and License Grant, Licensee’s obligations under Section 3.0 Term
and Termination, (b) Licensee’s obligations under Section 4.0 Quality Control;
or (c) Licensee’s obligation not to cause a Spectrum Default (as such term is
defined in the IRU Agreement.

“Messages” means any sign, signal, writing, image, sound, or intelligence of
information of any nature capable of transmission by wireless or wireline
telecommunications.

“Messaging Services” means (i) text or short messaging (SMS); (ii) instant
messaging (IM); (iii) multimedia messaging (MMS), including but not limited to
picture messaging; (iv) group or chat messaging services; (v) any means for the
provision of an email or mobile phone number address to a person which
incorporates the Marks; and (vi) a web subscriber address facility or other
unified messaging application that allows a person to access any or all of the
foregoing messaging services, in each case to enable persons to create, send and
receive email, mobile media and/or messages; access and save email mobile media
and/or messages and group lists; search email, mobile media and/or messages,
manage electronic address books, and access other services incidental thereto;
and (vii) other services that transfer Messages to or from persons via Wireless
Services.

“Multi-Play Communications Services” means a marketing bundle of several
communications services coupled with a Wireless Service offering utilizing the
Marks. Services in the bundle with the wireless service offering could include
Broadband Internet Services; Pay TV (television) Services; fixed voice services.
Technologies supporting these services could include landline telephony, cable,
WiMAX or satellite services. The bundled services would typically be offered
under a single brand utilizing the Marks on a common invoice.

 

3



--------------------------------------------------------------------------------

“Rebanding Agreement” means the agreement for Mexican Border 800 MHz Realignment
Plan and Rebanding Process by and between Nextel Communications, Inc. and NII
Holdings, Inc. entered into between the parties regarding border spectrum issues
which shares the effective date of this Agreement.

“Roaming Services” mean services offered to Wireless Customers (which includes
customers of Licensee’s roaming partners that roam onto Licensee Subsidiaries’
wireless networks) by Licensee which permit Wireless Customers to use their
Wireless Devices outside the Territory (or customers of Licensee’s roaming
partners inside the Territory) through agreements with third party providers to
access such third party’s equivalent services when outside the Territory.

“Sprint Nextel Competitor” means Verizon Wireless, AT&T Wireless, T-Mobile USA
and their respective successors or any other United States based wireless
telecommunications services provider which, together with its subsidiaries and
affiliates, provides Wireless Services in the United States to at least an
aggregate 10 million subscribers reported by such entity at the relevant time of
determination.

“Subsidiary” means a wholly owned subsidiary or other entity with respect to
which Licensee has possession, directly or indirectly, of the power to control,
direct or cause the direction of the management and policies of such entity.

“Territory” means all countries that are located in Latin America, which is
defined as the geographic territory in the Western Hemisphere that is south of
the United States wherein Spanish, French or Portuguese is the official spoken
language in such Territory; “Territory” does not include Puerto Rico or any
other territory or protectorate of the United States, but does specifically
include: Costa Rica, El Salvador, Guatemala, Honduras, Mexico, Nicaragua,
Panama, Argentina, Bolivia, Brazil, Colombia, Chile, Ecuador, French Guiana,
Paraguay, Peru, Uruguay, Venezuela, Cuba, Dominican Republic, Haiti, Guadaloupe,
Martinique, St. Martin (Northern part).

“Value Added Services” means all voice mail, caller identification, directory
assistance, call forwarding, conference calling and digital mobile fax services,
and any other services in each case primarily to enhance Wireless Services.

“Wireless Accessories” means those items listed on Exhibit B.

“Wireless Content Platform” means a portal controlled or owned by Licensee, the
primary purpose of which is to distribute and access Content Services for use
primarily on Wireless Devices. This portal may also offer secondary versions of
such Content Services for use other than on Wireless Devices such versions
offering administrative, back-up, configuration and enhanced functionality.

“Wireless Customer” means a person who utilizes Wireless Services provided under
the Marks by the Licensee.

 

4



--------------------------------------------------------------------------------

“Wireless Devices” means subscriber units or handsets or other wireless
telecommunication equipment whose primary purpose or functionality is to access
or is reliant on access to Wireless Services.

“Wireless Network” means a communications system utilizing any of the
technologies listed in Exhibit E (Communications Technologies and Services).

“Wireless Services” any and all communication services conducted through a
Wireless Network.

2.0 ACKNOWLEDGMENT AND LICENSE GRANT

2.1 The Licensee acknowledges that:

 

  a) as between the Parties, all rights in the Marks belong to Licensor and
Licensee may use the Marks as expressly granted herein;

 

  b) the Licensee shall not acquire or claim any title to any of the Marks by
virtue of the rights granted to it by this Agreement, through its use of marks
which are the same or confusingly similar to an existing mark of the Licensor or
through its use of marks in conjunction with the Marks either before or after
the date of this Agreement;

 

  c) the Licensee shall not at any time intentionally do or omit to do anything
which the Licensee knows or should know is likely to prejudice Licensor’s rights
in the Marks; and

 

  d) all goodwill generated by use of the Marks by the Licensee shall at all
times be deemed to have accrued to Licensor

2.2 The Licensor acknowledges that:

The Marks License and Trade Name License granted herein is personal to the
Licensee.

2.3 Mark License. Subject to the terms and conditions of this Agreement,
Licensor hereby grants to Licensee a non-transferable, exclusive license to use
the Marks in the Territory for the Term for the Licensed Activities, including
the right to sublicense, for which Licensee may charge a fee, for the use of the
Marks by Subsidiaries and/or third party entities other than Subsidiaries.

2.4 (a) Trade Name License to Sublicensees within the Territory. Subject to the
terms and conditions of this Agreement, Licensor grants to Licensee, a
non-transferable, exclusive license to grant to Subsidiaries and/or third party
entities other than Subsidiaries non-exclusive licenses to use the term “NEXTEL”
as a corporate or trade name. It is understood and agreed that Licensee’s
Authorized Sublicensees shall not be permitted to use the NEXTEL mark as a trade
name for any entity located outside the Territory, and Licensor will not have
the right to grant to any third party the right to use the term “NEXTEL” as a
corporate or trade name within the Territory. Subject to Section 3.4, upon
termination of this Agreement, Licensee and the

 

5



--------------------------------------------------------------------------------

Authorized Sublicensees shall cease to use any trade or corporate name
containing the term “NEXTEL.”

(b) Trade Name License within the United States. Subject to the terms and
conditions of this Agreement, Licensor grants and agrees to grant to Licensee, a
non-transferable, exclusive license to use the term “NEXTEL International” as a
corporate or trade name within the United States 120 days after Licensor
discontinues use of NEXTEL for its parent company Sprint Nextel Corporation
provided such discontinuation of use is not the result of a divestment or sale
of Licensor in whole or part.

2.5 Sublicenses. Each sublicense agreement executed with a Subsidiary and/or
third party entity other than a Subsidiary in accordance with Sections 2.3 or
2.4 must be in substantially the form attached as Exhibit D to this Agreement
(or on such other terms and conditions as Licensor may approve in writing in its
sole discretion). Licensee will provide Licensor with copies of each executed
sublicense agreement. Notwithstanding the foregoing, Licensor will cooperate in
good faith with Licensee to modify the form of agreement attached as Exhibit D
as may be required under the law of the country in which the Sublicensee does
business or which may be helpful in facilitating recordation of the agreement
with governmental intellectual property offices or exchange control authorities.

2.6 Discontinuation of Use. If Licensee (either itself or through an Authorized
Sublicensee) determines that it (or such Authorized Sublicensee) will
discontinue all further use of a Mark, in any country in the Territory where
Licensee or Authorized Sublicensee engages in Licensed Activities as of the
Effective Date, Licensee will provide Licensor with written notice of such
determination and intention at least one hundred twenty (120) days prior to the
anticipated last date of use of such Mark. Such notice is to be provided for
reporting purposes only, and such discontinuance does not constitute a default
or other termination of this Agreement or any license granted hereunder;
provided, however, that upon the expiration of such one hundred twenty (120) day
period Licensee’s license in and to such Marks or Mark within such country will
become non-exclusive, and Licensor will have the right to use such Marks or Mark
for itself or sublicense such Marks or Mark to third parties within such
country.

2.7 Non-Use. In countries within the Territory where Licensee or an Authorized
Sublicensee is not engaged in Licensed Activities as of the Effective Date, the
Marks License and Trade Name License granted hereunder shall remain exclusive to
Licensee and its Authorized Sublicensees as set forth in Sections 2.3 and 2.4
above and Licensee and its Authorized Sublicensees shall retain all other rights
granted under this Agreement for a period of ten (10) years from the Effective
Date of this Agreement.

If at anytime after the end of the ten (10) year period, Licensor intends to use
the Marks itself or receives a bona fide request to license the Marks in any of
the applicable Countries of Non-Use (any country in the Territory where Licensee
was not using the Marks as of the Effective Date and such non-use continued for
a ten (10) year period from the Effective Date), Licensor shall notify Licensee,
in writing, at any time of Licensor’s intent to use or within thirty (30) days
of receiving an offer. Licensee will have thirty (30) days from the receipt of
such notice to provide written notice to Licensor expressing its desire to
exercise its right to commence use of the

 

6



--------------------------------------------------------------------------------

Marks and will demonstrate a viable plan of action to commence use within 1 year
from the date of the notice in order to reinstate the exclusive license rights
as set forth in Sections 2.3 and 2.4 above in the applicable Country of Non-Use.
After such notice is given and upon Licensee’s use in the applicable Country of
Non-Use, the Marks License and Trade Name License granted hereunder will then be
exclusive from that date forward and subject to the discontinuation of use terms
set forth in Section 2.6.

In the event, Licensee is unable to commence use after notice, or does not wish
to commence use of the Marks after notice in the Country of Non-Use, this
Agreement will terminate only with respect to the Country of Non-Use where
Licensor has an intent to use or a bona fide offer has been received by Licensor
and such country will no longer be included in the definition of Territory.

If Licensee desires to commence use of the Marks in any of the applicable
Countries of Non-Use following the ten (10) year period and Licensor has not
already licensed the Marks pursuant to the notification process set forth above,
Licensee will notify Licensor in writing of its intent to use the Marks and the
exclusive license rights as set forth in Sections 2.3 and 2.4 above shall be
reinstated in the country of non-use and the Marks License and Trade Name
License granted hereunder shall be exclusive and subject to the discontinuation
of use terms set forth in Section 2.6.

2.8 Incidental Use Outside of Territory. Licensee’s use of the Marks in
advertising and marketing on the Internet is deemed to be within the Territory
but if it originates outside the Territory it must only be directed to their
customers or prospective customers residing or conducting business inside the
Territory. Use of the Marks in this manner does not constitute use within a
specific country when it is the only use to date in that country.

2.9 Assignment. Licensee agrees to immediately assign (or cause the assignment)
to Licensor any other trademarks or service marks applied for or registered by
Licensee, or its Authorized Sublicensees, that are derivative of the Marks or
that are confusingly similar to the Marks.

2.10 Licensor’s Reserved Rights. Nothing contained herein shall be construed as
an assignment or general grant to Licensee of any right (other than the rights
granted under this Agreement), title or ownership or proprietary interest in or
to the Marks. Licensor reserves all rights relating to its Marks, including but
not limited to the right to enforce the validity of its Marks within the
Territory. Licensor may exercise such reserved rights in its sole discretion.
Nothing contained in this Agreement shall restrict Licensor from using the Marks
in the Territory for the sole purpose of promoting to Licensor’s existing
customers its telecommunications goods and services that are sold and originate
outside of the Territory but are used by customers situated inside the
Territory. Nothing contained in this Agreement shall restrict Licensor or any of
Licensor’s direct or indirect parents, subsidiaries from using or licensing any
other marks in the Territory, including marks the may be similar to any of the
Marks with the exception of the word “Nextel”.

 

7



--------------------------------------------------------------------------------

2.11 Licensee’s Reserved Rights Licensee may use or register in its own name any
mark other than a mark which is: (i) one of the Marks (ii) a mark which includes
any component which is identical to or confusingly similar to a mark of Licensor
or (iii) a conjunctive mark. Licensee shall have the right to use one or more of
the Licensee’s Marks or third party trademarks or service marks on a stand alone
basis.

2.12 No Challenge. Licensee shall not challenge Licensor’s ownership of the
Marks or their validity, nor assist anyone to do so. Licensee will not oppose
any registration by or use of Licensor of any marks similar to any of the Marks,
with the exception of the word “Nextel”.

3.0 TERM AND TERMINATION

3.1 Term. This Agreement will remain in force until terminated pursuant to this
Section 3.0.

3.2 Breach.

(a) If Licensee violates or fails to perform any of its Material Obligations, or
if there is a Change of Control that results in Licensee being controlled by a
Sprint Nextel Competitor, Licensor shall have the right to terminate this
Agreement upon sixty (60) days prior written notice, and such termination shall
become effective at the end of such sixty-day period unless Licensee shall have
completely remedied the default within such sixty-day period. Termination of the
Agreement under this Section 3.2 shall be without prejudice to any rights or
remedies which either party may have at law or in equity against the other.

(b) In the event that either party shall cause a continuing breach of any
non-Material Obligation herein and not cure such breach upon sixty (60) days
written notice, this Agreement shall not terminate but the non-breaching party
shall be entitled to recover from the breaching party its actual damages, if
any, proximately caused by such breach.

3.3 Termination for Sublicensee Change of Control. With respect to any
sublicense to an Authorized Sublicensee granted by Licensee hereunder, such
sublicense shall terminate ninety (90) days after written notice from Licensor
in the event of a Change of Control of such Authorized Sublicensee. Licensee
will report any Change of Control of Licensee or of any of its Authorized
Sublicensees within ten (10) business days after learning of any such event.

3.4 Effect of Termination for Breach or Change of Control of Licensee. Upon
termination of this Agreement under Section 3.2, all of Licensee’s and its
Authorized Sublicensees’ rights under this Agreement shall cease absolutely,
except that Licensee and its Authorized Sublicensees shall have a reasonable
time, not exceeding one hundred eighty (180) days, in which to distribute,
dispose of, or use their inventory of Wireless Devices or Wireless Accessories
and promotional or advertising materials for the Wireless Devices or Wireless
Accessories and Licensed Services (to the extent such inventory of Wireless
Devices or Wireless Accessories or such promotional or advertising materials was
on hand or subject to a non-cancelable contract on the date such party gave or
received, as appropriate, the written notice contemplated by Section 3.2),
subject to all of the terms and conditions of this Agreement. Licensee shall,
upon termination, have a reasonable

 

8



--------------------------------------------------------------------------------

period of time, not exceeding sixty (60) days to terminate all sublicenses
entered into pursuant to this Agreement by Licensee, subject to the
aforementioned one hundred eighty (180) day use right for Licensee and each such
terminated Authorized Sublicensee.

3.5 Effect of Termination for Sublicensee Change of Control. Upon any
termination under Section 3.3, the terminated Authorized Sublicensee shall have
a reasonable period of time, not exceeding one hundred eighty (180) days
following the effective date of such termination, in which to distribute,
dispose of, or use its inventory of Wireless Devices or Wireless Accessories or
promotional or advertising materials for the Wireless Devices or Wireless
Accessories or Services (to the extent such inventory of such Wireless Devices
or Wireless Accessories or promotional or advertising materials was on hand or
subject to a non-cancelable contract as of the effective date of termination of
such Authorized Sublicensee’s sublicense agreement).

4.0 QUALITY CONTROL

4.1 Display of Marks. Licensee shall (and shall cause its Authorized
Sublicensees to) adhere to Licensor’s Brand Guidelines set forth in Exhibit C.
Licensee shall (and shall cause its Authorized Sublicensees, third party
dealers, resellers, agents and other third parties that Licensee contracts with
in its distribution network (including but not limited to entities that purchase
minutes of use from Authorized Sublicensees for the purpose of reselling the
minutes of use to end-user customers) to cause to appear on all promotional and
advertising materials bearing the Marks, legends, markings, and notices as
Licensor may reasonably request including, without limitation, applicable
trademark and copyright legends in the name of Licensor in the form shown in
Exhibit C. Licensee shall avoid using any of the Marks in connection with the
Wireless Devices or Wireless Accessories or the Licensed Services, in a manner
that a reasonable person in the Territory would consider (a) intentionally
libelous or defamatory; (b) pornographic, sexually explicit or obscene; or
(c) harassing, abusive, threatening, excessively violent or racially or
ethnically offensive.

4.2 Confidentiality. Each party acknowledges that while performing its
obligations under this Agreement, the Second Agreement or the Prior Agreement,
it may have access to the other party’s Confidential Information. With respect
to all Confidential Information, the parties agree that beginning on the
Effective Date (or the date either party disclosed Confidential Information to
the other) and continuing during and after the termination or expiration of this
Agreement, neither party will disclose to any third party, and each party will
keep strictly confidential, all Confidential Information of the other. In no
event will the receiving party fail to use reasonable care to avoid unauthorized
use, including disclosure, loss or alteration of the disclosing party’s
Confidential Information.

4.3 Reseller Requirements. Licensee shall require its Authorized Sublicensees,
third party dealers, resellers, agents and other third parties that Licensee
contracts with in its distribution network (including but not limited to
entities that purchase minutes of use from Authorized Sublicenses for the
purpose of reselling the minutes of use to end-user customers) to agree to terms
substantially similar to those set forth in this Section 4 and shall incorporate
all such terms into all dealer, reseller, and other relevant agreements.

 

9



--------------------------------------------------------------------------------

4.4 Reseller Restrictions. No Authorized Sublicensee, third party dealer,
reseller, agent or other third party that Licensee contracts with in its
distribution network (including but not limited to entities that purchase
minutes of use from Authorized Sublicensees for the purpose of reselling the
minutes of use to end-user customers) shall be or present itself as an employee
or partner of Licensor (including, but not limited to, use of Licensee’s and/or
Licensor’s trade names, trademarks, service marks and logos on all business
cards, business forms and other correspondence, unless Licensor agrees to such
use in writing) and no provision in this Agreement shall grant such rights or be
interpreted to the contrary.

4.5 Quality of Wireless Devices and Wireless Accessories. Licensee recognizes
and acknowledges that the distribution of Wireless Devices and Wireless
Accessories of inferior quality bearing any of the Marks may damage Licensor’s
business reputation and the Marks. Accordingly, Licensee will purchase all
Wireless Devices and Wireless Accessories directly from suppliers known to
Licensee, either by experience or by reputation, to provide products of a
quality equal to or higher than the quality of the Wireless Devices or Wireless
Accessories distributed by Licensee on January 1, 2010, and shall require its
Authorized Sublicensees, third party dealers, resellers, agents and other third
parties that Licensee contracts with in its distribution network (including but
not limited to entities that purchase minutes of use from Authorized Sublicenses
for the purpose of reselling the minutes of use to end-user customers) to do the
same.

4.6 Quality of Licensed Services. The quality of all Licensed Services provided
or sold under the Marks by Licensee or its Authorized Sublicensees in any
particular country within the Territory shall at all times meet any regulatory
standards imposed by any applicable regulatory authority within such country. In
addition, Licensee shall only use “Nextel Direct Connect” for push to talk
services that meet or exceed the speed of connection and call quality of the
highest performing non-iDEN technology push to talk service offered by a third
party on the same technology platform generation as Licensee in the countries in
the Territory where Licensee or its Authorized Sublicensees offers a push to
talk service over a standard wireless service.

4.7 Manufacturer Requirements. Licensee shall (and shall cause its Authorized
Sublicensees to) comply with all applicable operational requirements (that in
some cases have been jointly developed and agreed by Licensee and manufacturer
to support and accommodate certain customizations developed for Licensee’s
deployment of the technology) disseminated in writing by the manufacturer(s) of
the network equipment as customized for and used by the Licensee (or its
Authorized Sublicensees as applicable) in providing all Licensed Services
provided or sold under the Marks.

4.8 Quality Reports and Inspections. Licensee agrees to cooperate with and offer
reasonable assistance to Licensor in facilitating quality control, including
without limitation, (i) providing mutually agreed reports which may include
annual customer satisfaction reports, dropped call reports, equipment return
rates and network performance reports or other information regarding quality as
reasonably requested by Licensor from time to time, but no more than twice in
any calendar year, and (ii) making its and its Authorized Subsidiaries’
facilities and applicable

 

10



--------------------------------------------------------------------------------

records available for inspection by Licensor for quality control review
purposes, as reasonably requested by Licensor upon reasonable prior notice, but
no more than twice in any calendar year; provided that such inspection must be
conducted during Licensee’s (or its Authorized Sublicensee’s) normal business
hours, and in a manner that does not unreasonably interfere with its normal
business activities.

5.0 INDEMNIFICATION AND INSURANCE

5.1 Indemnification. Licensee hereby agrees to indemnify and to hold Licensor
harmless from and against any and all claims, suits, liabilities, loss and
damage (including expenses and reasonable attorney’s fees) from and against:

(a) Licensee’s or Licensee’s Sublicensee sale, distribution, promotion or
advertisement of any Wireless Device or Wireless Accessory or

(b) Licensee’s or Licensee’s Sublicensee rendering any Licensed Services, or

(c) use of the Marks in breach of this Agreement by Licensee, its Authorized
Sublicensees or persons claiming rights under or through them (such as, by way
of example and not limitation, independent distributors of Wireless Devices or
Wireless Accessories or sales agents for Licensed Services) or

(d) other activities based on Licensee’s use or misuse of the Marks or

(e) any claim of infringement, misappropriation or other third party claim that
Licensor does not have the rights to use or license the Marks in the Territory.

Licensee shall give to Licensor written notice of any such claim or suit within
fifteen (15) business days of the earlier of: (a) the filing or initiation of
such claim or suit; and (b) the date that Licensee knew of such claim or suit,
and Licensee shall afford Licensor the opportunity to defend the claim at
Licensee’s expense through counsel of Licensor’s own choice. Without Licensor’s
prior written consent, which may be withheld, delayed or conditioned by Licensor
in its sole and absolute discretion, Licensee shall not settle, nor shall
Licensee consent to or otherwise voluntarily participate in any resolution of,
any such claim or suit in a manner which might in any way adversely affect any
rights of Licensor in and to the Marks, result in any finding of liability or
fault against Licensor or Licensee, or constitute any admission in respect
thereof.

5.2 Insurance. Licensee shall maintain at its own expense in full force and
effect at all times during the term of this Agreement and any extensions thereof
with responsible insurance carriers at least Three Million Dollars (U.S.
$3,000,000.00) of product liability insurance covering the Wireless Devices or
Wireless Accessories and general liability insurance covering general business
risks. Such insurance shall be for the benefit of Licensor and Licensee and
shall provide for at least thirty (30) days prior notice to Licensor of the
cancellation or material modification thereof, shall provide for waiver by
Licensee of all rights of subrogation against Licensor, and shall be subject to
deductibles, co-pays and other terms reasonably acceptable to Licensor. Subject
to the preceding sentence, such insurance may be obtained for Licensor by
Licensee in conjunction with a policy of product liability insurance covering
products other than the Wireless Devices or Wireless Accessories.

 

11



--------------------------------------------------------------------------------

5.3 Proof of Insurance. Licensee shall, from time to time, upon reasonable
request by Licensor, promptly furnish or cause to be furnished to Licensor
evidence in form and substance satisfactory to Licensor of maintenance of the
insurance required by Section 5.2, including, but not limited, originals or
certified copies of policies, with all applicable riders and endorsements,
certificates of insurance and proof of premium payments.

5.4 Suspension of Use. Following the assertion of any claim that any Wireless
Devices or Wireless Accessories, Licensed Services or other use of the Marks
violate or conflict with any law, rule, regulation or rights of any third party
in any country or other portion of the Territory, and promptly following
Licensor’s written request, Licensee shall (and shall cause its Authorized
Sublicensees to) suspend using the Marks on or in connection with the Wireless
Devices or Wireless Accessories or Licensed Services in such country or other
portion of the Territory, as Licensor shall have specified in its written
request.

6.0 MAINTENANCE AND VALIDITY OF MARKS

6.1 Maintenance of Registrations. The maintenance of existing registrations of
the Marks in any country in the Territory will be the responsibility of Licensee
at Licensee’s cost and expense, including any tax that may be levied within the
Territory.

6.2 New Trademark and Service Mark Clearance and Filings. Licensor is
responsible for conducting any necessary trademark searches and for filing and
prosecuting trademark and service mark applications for the Marks licensed to
Licensee, but may at its discretion, elect to allow Licensee to do so on its
behalf. Filings by Licensee on Licensor’s behalf are subject to prior approval
of the intellectual property group of Licensor’s law department, such approval
not to be unreasonably withheld. Licensee is responsible for all costs
associated with Licensor’s filing, maintenance, protection, taxes or other costs
related to the Marks in the Territory. Licensee’s request for approval, (i) to
file and/or prosecute such applications for the Marks; and (ii) of any proposed
applications for the Marks shall be deemed approved if Licensor has not
responded to Licensee’s written request for approval within ten (10) days
following Licensor’s receipt of that notice.

6.3 Domain Names. Licensee may register and maintain country code top -level
domain (ccTLD) names that include the Marks as necessary for its business
purposes. Licensee will advise Licensor of any new ccTLD registrations it makes
within five (5) business days. If Licensee desires to register any generic top
-level domain (gTLD) names that include the Marks, it will consult with Licensor
prior to registration. Licensee agrees to provide to Licensor a list of all
ccTLDs and gTLDs that incorporate the Marks that it has registered to Licensor
upon request. During the Term of this Agreement, Licensor reserves the right to
require Licensee to immediately assign to it any ccTLD name or gTLD name that
contain the Marks. If Licensor requires assignment, Licensor will allow Licensee
administrative rights but solely for website operation purposes. At termination
or expiration of this Agreement, Licensee will assign all ccTLD and gTLD name
registrations that include Licensor’s Marks to Licensor.

 

12



--------------------------------------------------------------------------------

6.4 No Warranty. LICENSOR MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY KIND,
INCLUDING, WITHOUT LIMITATION, THAT ANY OF THE TRADEMARKS ARE OR WILL REMAIN
VALID, THAT LICENSEE’S (OR ITS AUTHORIZED SUBLICENSEES’) USE OF SUCH MARKS AS
CONTEMPLATED HEREUNDER WILL NOT RESULT IN A BREACH, VIOLATION OR CONFLICT WITH
OR OF APPLICABLE LAWS, RULES OR REGULATIONS OR RIGHTS OF THIRD PARTIES, OR THAT
ANY OF THE MARKS QUALIFY FOR PATENT, COPYRIGHT OR SIMILAR LEGAL PROTECTION
GIVING THE OWNER AND/OR AUTHORIZED USER OF SUCH TRADEMARKS THE RIGHT TO PRECLUDE
USE, IN WHOLE OR IN PART, BY OTHERS, AND LICENSOR FURTHER EXPRESSLY DISCLAIMS
ALL SUCH REPRESENTATIONS AND WARRANTIES, WHETHER EXPRESS OR IMPLIED, INCLUDING
WITHOUT LIMITATION, ANY WARRANTY OF TITLE OR NON-INFRINGEMENT. Licensee agrees
to take such rights as are conferred by Licensor hereunder subject to such
express disclaimer, and further agrees to permanently and irrevocably waive and
release (on behalf of Licensee and its Authorized Sublicensees) any claims
against Licensor, its subsidiaries, officers, directors, employees and agents
based upon or involving, in whole or in part, any actual or claimed invalidity
of, illegality of, or infringement by the Marks, or any other condition or
circumstance growing out of use of the Marks in or outside the Territory.

7.0 ENFORCEMENT AND LITIGATION

7.1 Notice and Cooperation. In the event that Licensee should learn of any
apparent infringement of any right granted by Licensor to Licensee under the
Agreement, Licensee will promptly notify Licensor in writing of such use and, if
such infringement involves a third party’s conduct within the Territory, and if
requested by Licensor, shall join with Licensor, in such action as Licensor, in
its reasonable discretion, may deem advisable for the protection of Licensor’s
rights in and to the Marks in the Territory.

7.2 Action by Licensee. Licensee shall have no right to file and/or prosecute
any action with respect to the Marks without Licensor’s prior written approval,
which may be given or withheld in Licensor’s sole discretion. Licensee’s request
to file and/or prosecute such litigation shall be deemed approved if Licensor
has not responded to Licensee’s written request to do so within ten (10) days
following Licensor’s receipt of that notice. Should Licensor elect not to take
action pursuant to Section 7.2 but to authorize Licensee to take action, such
action shall be at Licensee’s sole expense and shall be prosecuted by counsel
selected by Licensee and approved by Licensor (such approval not to be
unreasonably withheld and such counsel shall be deemed approved if Licensor has
not responded to Licensee’s written request to do so within ten (10) days
following Licensor’s receipt of that notice); however, nothing contained in this
Section 7.2 shall require Licensor to take action which it deems to be
inadvisable for whatever reason. Should Licensor authorize Licensee to take
action, Licensee shall notify Licensor of all developments in such action, will
consult with Licensor thereto and will not enter into any settlement agreement
or otherwise consent to or voluntarily participate in any resolution of such
action without Licensor’s prior written approval, which approval shall not be
unreasonably withheld, and which shall be deemed given if Licensor has not
responded to Licensee’s written request for such approval within ten (10) days
following Licensor’s receipt of that notice.

 

13



--------------------------------------------------------------------------------

7.3 Recovered Damages. Unless the parties otherwise agree in writing, monetary
damages recovered by a party hereto in connection with an infringement shall
first be applied for recoupment of expenses, including reasonable legal
expenses, incurred by the party prosecuting the action or otherwise terminating
the infringement, and the balance of such damages shall be rendered to Licensor.
If the party prosecuting such action considers that it is legally necessary or
desirable to do so, it may join the other party hereto as a party plaintiff and
plead the damages of such party.

8.0 REMEDIES FOR BREACH

8.1 Equitable Relief. Licensee recognizes that monetary damages for breach of
the provisions of this Agreement would be inadequate. Accordingly, in the event
of any such breach Licensor shall be entitled to injunctive relief in addition
to such other remedies as may be available at law or in equity.

8.2 Adjustment. If any provision of this Agreement should be adjudged to be
unreasonable, then the scope thereof shall be reduced or modified to the extent
necessary to make the provision enforceable by injunction.

8.3 Severability. If the event any term or provision of this Agreement shall for
any reason be held to be invalid, illegal or unenforceable in any respect, this
Agreement shall continue in full force and effect, unless terminated as herein
provided by either party, except that is shall be interpreted and construed as
if the term or provision held to have been invalid, illegal or unenforceable had
never been contained herein.

8.4 Other Rights and Remedies. The rights and remedies provided herein are
cumulative and not exclusive of any rights or remedies provided by law.

9.0 WIRELESS DEVICE AND WIRELESS ACCESSORY IMORT AND EXPORT RESTRICTIONS.

9.1 Export Restrictions. Licensee will not intentionally sell Wireless Devices
or Wireless Accessories to any party outside of the Territory or to an
Authorized Sublicensee, third party dealer, reseller, agent or customer of
Licensee within the Territory who Licensee knows or believes may export the
Wireless Devices or Wireless Accessories from the Territory. Licensee and
Licensor will cooperate by mutually agreeing on reasonable preventative measures
to curtail the illegal export or use of Wireless Devices outside of the
Territory and by assisting in any reasonable investigation requests to discover
such activity.

9.2 Import Restrictions. Licensee will not intentionally import Wireless Devices
or Wireless Accessories into the Territory that bear Licensor or any subsidiary
of Sprint Nextel Corporation owned marks other than the Marks. Licensee and
Licensor will cooperate by mutually agreeing on reasonable preventative measures
to curtail the illegal import or use of Wireless Devices in the Territory which
bear other marks owned by Licensor or its subsidiaries which are not

 

14



--------------------------------------------------------------------------------

licensed to Licensee under this Agreement and by assisting in any reasonable
investigation requests to discover such activity.

10.0 MISCELLANEOUS

10.1 Due Authorization. Each of the parties represents and warrants that this
Agreement has been duly authorized, executed and delivered by it.

10.2 Independent Contractors. Nothing contained herein shall be construed to
place the parties in the relationship of legal representation, partnership,
joint venture, or agency, and neither party shall have the power to obligate or
bind the other party in any manner whatsoever.

10.3 Assignment. This Agreement and the rights and duties hereunder are personal
in nature to each party and either party may withhold its consent to accept
performance from or render performance to a party other than the other party to
this Agreement. Neither party may assign this Agreement, any portion hereof or
any right or obligation hereunder without the prior written consent of the other
party, and, pursuant to Section 365(c) (1) of the Bankruptcy Code, this
Agreement may not be assumed or assigned by a debtor without the consent of the
non-debtor party to this Agreement.

10.4 Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver nor deprive
that party of the right hereafter to insist upon strict adherence to that term
or any other term of this Agreement. Any waiver must be in writing.

10.5 Entire Agreement. This Agreement and with respect to constitutes the entire
understanding between the parties with respect to the subject matter hereof,
supersedes all previous written or verbal agreements between the parties,
including but not limited to all representations, warranties, and understandings
previously made. This Agreement can only be modified by a written agreement
executed by both parties.

10.6 Governing Law; Jurisdiction; Venue. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Virginia, United
States of America, applicable to agreements made and to be performed in the
Commonwealth of Virginia without regard to the Virginia conflict of laws
principles that would result in application of the laws of any other
jurisdiction. In any dispute relating to this Agreement, the parties hereto
admit venue and submit themselves to the non-exclusive jurisdiction of the
tribunals of the United States District Court for the Eastern District of
Virginia, expressly waiving any different venue to which they may be entitled by
their present or future domiciles.

10.7 Captions. Captions of the sections and subsections of this Agreement are
for reference purposes only and do not constitute terms or conditions of this
Agreement and will not limit or affect the meaning or construction of the terms
and conditions thereof.

10.8 Notices. Any notice or other communication hereunder shall be in writing
and shall be considered given when delivered personally or on the third business
day after it is mailed by U.S.

 

15



--------------------------------------------------------------------------------

certified mail, return receipt requested, to the parties at the following
addresses (or at such other address as a party may specify by notice given to
the other):

 

To Licensor:

Vice President — Intellectual Property

6450 Sprint Parkway

KSOPHN0312 – 3A223

Overland Park, Kansas 66251

Fax: (913)315-0762

To Licensee:

Vice President — General Counsel

1875 Explorer Street, Suite 1000

Reston, VA 20190

With copies to:

Vice President — Assistant General Counsel 1875

Explorer Street, Suite 1000

Reston, VA 20190

[ The remainder of this page is intentionally left blank.]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year indicated below.

 

NEXTEL COMMUNICATIONS, INC. By:   /s/    Christopher T. Rogers      

Name:

  Christopher T. Rogers

Title:

  Vice President

NII HOLDINGS, INC

By:

  /s/    Gregory Santoro      

Name:

  Gregory Santoro

Title:

  EVP Chief Strategy and Marketing Officer   Reviewed & Approved
Charles Divone
VP & Assist. General Counsel
NII Holdings, Inc.
Date 7-28-11 Initial Charles Divone

 